Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12, 78-98 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 5, 83 and 90 the closest prior art Marolda (US 3,321,919) is directed to an ion source wherein a magnetic field compresses and expands a plasma to increase its temperature and ionization (col. 3, ln. 25-35).   
With regards to claim 1, Marolda does not teach (d) additional magnetic flux lines originating adjacent the uppermost section of the at least one magnetic conductor adjacent the outlet opening, and outwardly radiating therefrom substantially parallel to the ion emission axis and laterally external to the hollow central area of the anode.  Therefore no prior art teaches (c) magnetic flux lines extending between uppermost and lowermost sections of the at least one magnetic conductor inside the hollow central area of the anode, the magnetic flux lines including a central outward dip adjacent a middle section of the at least one magnetic conductor, the dip of the magnetic flux lines being in the open plasma area, and the dip changing movement of electrons adjacent the dip to increase ionization within a plasma inside the anode; and (d) additional magnetic flux lines originating adjacent the uppermost section of the at least one magnetic conductor adjacent the outlet opening, and outwardly radiating therefrom substantially parallel to the ion emission axis and laterally external to the hollow central area of the anode.
With regards the claim 5, as Marolda is not directed to a deposition or etching apparatus the examiner finds that it would not be obvious to one of ordinary skill in the art to combine a sputtering apparatus with the ion source of Marolda.  Therefore no prior art teaches an ion source comprising 
 (d) a vacuum chamber containing a precursor gas; 
(e) a sputter target located in the vacuum chamber receiving the single ion beam;
and (f) the at least one magnetic conductor includes including at least three spaced apart shunts with the uppermost section being a first of the shunts and the lowermost section being a third of the shunts with the middle section being a second shunt located therebetween.
Regarding claim 83, replacing the electromagnets of Marolda that compress and expand the plasma with permanent magnets would destroy the function of Marolda.  Therefore no prior art teaches (c) permanent magnets located between the magnetic conductors in a stacked arrangement; (d) the magnetic conductors comprising metallic shunts inwardly projecting toward the axis further than the permanent magnets; and (e) magnetic flux lines extending between uppermost and lowermost of the shunts, the magnetic flux lines including a central outward dip adjacent a middle section of the magnetic conductors, the dip of the magnetic flux lines being in the open plasma area, and the dip changing movement of electrons adjacent the dip to increase ionization within a plasma inside the anode.
Regarding claim 90, no prior art teaches (c) magnetic flux lines extending between uppermost and lowermost sections of the at least one magnetic conductor, the magnetic flux lines including a central outward dip adjacent a middle section of the at least one magnetic conductor, the dip of the magnetic flux lines being in the open plasma area; and (d) the anode further comprising a curved side wall and an enclosed base wall, both of which directly emit an electric field, and the side wall of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.